Citation Nr: 0213074	
Decision Date: 09/26/02    Archive Date: 10/03/02	

DOCKET NO.  00-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board remanded the appeal in April 2001.


FINDINGS OF FACT

1.  Service connection is in effect for left posterolateral 
herniated nucleus pulposus at L5 - S1, evaluated as 60 
percent disabling; left knee meniscal tear with chronic 
synovitis with intraarticular effusion, evaluated as 30 
percent disabling; residual scar laceration on the distal 
aspect of the eyebrow on the right side, evaluated as 
10 percent disabling; and status post left thumb fracture, 
evaluated as noncompensably disabling.  The combined rating 
for service-connected disabilities is 80 percent.

2.  The veteran has not worked since 1993; he has work 
experience as a security officer, two years of college 
education, and vocational training in laboratory, 
communication, audiovisual, medical and complex electronic 
equipment.

3.  Service-connected disabilities do not prevent the veteran 
from in engaging in substantial and gainful employment 
compatible with his education and work experience.  



CONCLUSION OF LAW

The criteria for a total disability rating by reason on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§  3.102, 3.159 (2001).  The veteran and 
his representative have been provided with a statement of the 
case and supplemental statement of the case as well as 
notification letters, including a February 2002 letter 
regarding evidentiary development, informing them of the 
governing legal criteria, the evidence necessary to establish 
the veteran's claim, the evidence considered, and the reasons 
for the denial of the veteran's claim.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been afforded VA 
examinations and VA treatment records have been obtained.  
The veteran requested a hearing and a hearing was scheduled, 
but the veteran canceled the hearing.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected  
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Service connection is in effect for left posterolateral 
herniated nucleus pulposus at L5 - S1, evaluated as 60 
percent disabling; left knee meniscal tear with chronic 
synovitis with intraarticular effusion, evaluated as 30 
percent disabling; residual scar laceration on the distal 
aspect of the eyebrow on the right side, evaluated as 
10 percent disabling; and status post left thumb fracture, 
evaluated as noncompensably disabling.  The combined rating 
for service-connected disabilities is 80 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The veteran has reported occupational experience as a 
security officer and two years of college education.  The 
record reflects that he has received vocational training in 
laboratory, communication, audiovisual, medical, and complex 
electronic equipment.  A September 1996 statement from a 
vocational rehabilitation specialist indicates that the 
veteran can function as an electronic mechanic.  

The report of a March 2002 VA orthopedic examination reflects 
that the examiner had reviewed the veteran's claims file and 
concluded that the veteran's subjective complaints and 
visible behavior did not correlate with objective findings on 
physical examination.  The examiner commented that the 
veteran's service-connected low back, left knee, and left 
thumb conditions did not render him unemployable.  Due to his 
orthopedic disabilities he was restricted to light duty or 
sedentary work.  

There is no competent medical evidence indicating that the 
veteran is unemployable as a result of his service-connected 
disabilities and with consideration that there is competent 
medical evidence indicating that the veteran is able to 
perform sedentary and light duty work, as well as the 
veteran's employment experience and his vocational training, 
the Board concludes that a preponderance of the evidence 
supports a finding that the veteran is capable of performing 
sedentary and light duty work for which he is qualified both 
vocationally and educationally.  The veteran's status as 
being unemployed could be a result of many factors, some or 
many of which could be completely unrelated to his service-
connected disabilities.  On the basis of the above analysis, 
a preponderance of the evidence establishes that the 
veteran's service-connected disabilities are not of a nature 
and severity, bearing in mind his educational and vocational 
background, to prevent him from obtaining and maintaining 
substantially gainful employment of a sedentary or light duty 
nature.  He is not individually unemployable by reason of 
service-connected disabilities alone, and a total rating for 
compensation is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19.  

ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

